In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-22-00139-CR


                           JEFFERY TODD ARCHER, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                                On Appeal from the County Court
                                     Deaf Smith County, Texas
                    Trial Court No. 21-0190, Honorable D.J. Wagner, Presiding

                                       November 2, 2022
                      ORDER OF ABATEMENT AND REMAND
                     Before QUINN, C.J., and DOSS and YARBROUGH, JJ.


      Appellant, Jeffery Todd Archer, appeals his conviction for criminal trespass with a

deadly weapon1 and sentence to 180 days’ confinement, suspended in favor of

community supervision for one year. Appellant’s brief was originally due August 19, 2022,

but we granted Appellant’s counsel two extensions to file a brief due to his caseload. By

letter of September 20, 2022, we admonished counsel that failure to file a brief by October


      1   See TEX. PENAL CODE ANN. § 30.05(d)(3)(C).
17 could result in the appeal being abated and the cause remanded to the trial court for

further proceedings without further notice. To date, Appellant’s counsel has not filed a

brief or had any further communication with this Court.


      Accordingly, we abate this appeal and remand the cause to the trial court for further

proceedings. See TEX. R. APP. P. 38.8(b)(2), (3). Upon remand, the trial court shall

determine the following:


      (1)    whether Appellant still desires to prosecute the appeal;

      (2)    whether Appellant is indigent;

      (3)    why a timely appellate brief has not been filed on Appellant’s behalf;

      (4)    whether Appellant’s counsel has abandoned the appeal;

      (5)    whether Appellant has been denied the effective assistance of counsel;

      (6)    whether new counsel should be appointed; and

      (7)    if Appellant desires to continue the appeal, the date the Court may expect
             Appellant’s brief to be filed.

      The trial court is directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this Court by December 2,

2022. If it is determined that Appellant desires to proceed with the appeal, is indigent,

and has been denied the effective assistance of counsel, the trial court may appoint him

new counsel; the name, address, email address, telephone number, and state bar

number of any newly appointed counsel shall be included in the aforementioned findings.




                                              2
       Should counsel file a brief on or before November 16, 2022, he is directed to

immediately notify the trial court of the filing, in writing, whereupon the trial court shall not

be required to take any further action.


       It is so ordered.


                                                           Per Curiam


Do not publish.




                                               3